Citation Nr: 0304260	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  94-07 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
hypertensive cardiovascular disease. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served in active military service from December 
1976 to May 1991.  He also had more than two years and two 
months of prior active service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1992 RO rating decision, which, in 
pertinent part, granted service connection and a 30 percent 
disability rating for hypertensive cardiovascular disease 
with left ventricular hypertrophy.

In August 1996, the Board remanded the case to the RO for 
additional development, to include affording the veteran an 
opportunity to attend a new VA examination.

In a May 1999 decision, the RO confirmed the 30 percent 
disability rating assigned under Diagnostic Code 7007 and 
recharacterized the disorder as hypertensive cardiovascular 
disease based on medical evidence of no current heart 
enlargement.

In April 2000, the Board again remanded the case for 
additional development.  

The veteran has not requested a hearing.  

The veteran has alleged unemployability due to service-
connected disability.  This is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Throughout the appeal period, the service-connected 
hypertensive cardiovascular disease has been manifested by a 
history of sustained diastolic hypertension with diastolic 
pressure of 120 or more (that may later have been reduced), 
dyspnea on exertion, and the preclusion of more than light 
manual labor.

2.  Evidence of chronic congestive heart failure, or; 
evidence that a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent has not been submitted.


CONCLUSION OF LAW

The criteria for a 60 percent rating for hypertensive 
cardiovascular disease have been met throughout the appeal 
period.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.104, Diagnostic Codes 7007, 7101 (effective 
prior to June 12, 1998), Diagnostic Codes 7007, 7101 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records reflect that he was 
given a medical retirement from active service because of 
uncontrolled hypertension.  In September 1989 his blood 
pressure reading was 180/130.  Cardiac catheterization 
revealed left ventricular hypertrophy.

An October 1991 VA cardiology compensation and pension 
examination report reflects that four antihypertensive agents 
were being used simultaneously, with only poor control.  The 
veteran had headaches but no angina or evidence of congestive 
heart failure.  Blood pressure readings were 190/120, 
186/120, and 186/118.  The final diagnosis was hypertensive 
cardiovascular disease with left ventricular hypertrophy.   

In January 1992, the RO established service connection for 
hypertensive cardiovascular disease and assigned 30 percent 
rating under Diagnostic Code 7007.  The veteran appealed, 
claiming in his March 1992 notice of disagreement that at no 
time during his examination was a blood pressure reading 
taken and that his blood pressure ran about 200/130.  He 
reported that hypertension prevented him from doing even 
light duty.  In his substantive appeal submitted in April 
1992, he reported a blood pressure reading of 200/140.  

An April 1992 VA chest X-ray report reflects that X-ray could 
not optimally evaluate the heart size.  The X-ray impression 
was therefore one of an essentially normal chest film.  VA 
hospitalized the veteran in May 1992 for a possible transient 
ischemic attack (TIA) lasting 6 hours.  Headache, chest pain, 
ptosis, and a drooping and twisted mouth were noted.  Blood 
pressure was 230/140.  Hypertension medication was increased 
whereupon the veteran's blood pressure dropped to 158/98.  

In April 1993, the veteran alleged that he was unable to earn 
a living due to hypertension.  He submitted a copy of a 
November 1991 Social Security Administration (SSA) decision 
that reflects that he was deemed able to perform only light 
work.  

A March 1994 VA brain disease examination report reflects a 
history of hypertensive encephalopathy with recurrent 
dizziness due to cerebral ischemia and TIA.  

In an August 1994 rating decision, service connection and a 
separate 10 percent evaluation was granted under Diagnostic 
Code 8046 for TIA, due to service-connected hypertensive 
cardiovascular disease.  

In an August 1996 written presentation, the veteran's 
representative pointed out that the veteran was receiving SSA 
benefits.  Subsequently, in August 1996 the Board remanded 
the case to the RO with instructions to obtain the SSA and VA 
clinical records, to obtain the veteran's VA vocational 
rehabilitation folder, to re-examine the veteran, and to 
obtain an opinion concerning the severity of the service-
connected hypertensive cardiovascular disease.  

VA clinical records that were subsequently received reflect 
that a January 1994 chest X-ray showed normal heart size.  An 
exercise stress test revealed a moderate septal infarction.  
Base line blood pressure was 158/100 while peak exercise 
blood pressure was 200/120.  A February 1994 report notes 
blood pressure of 170/115.  A December 1995 X-ray report 
notes that the cardiac silhouette was not enlarged. 

In April 1997, the veteran underwent a VA heart diseases 
compensation and pension examination.  Blood pressure reading 
was 160/100.  The point of maximal impulse was heard in the 
"regular" location.  Echocardiogram showed an ejection 
fraction of 55 percent.  The examiner noted that there was no 
evidence of left ventricle dysfunction but there was 
diastolic (blood pressure) dysfunction that might cause 
dyspnea.  The examiner felt that the veteran could perform 
light manual labor.  The impression was history of 
hypertension, which has been difficult to control, and "he 
does have significant dyspnea".  

In July 1998, the RO received SSA records that reflect that 
disability from employment began in January 1991 due to 
essential hypertension.  According to an April 1992 military 
hospital report that SSA supplied, the veteran presented with 
blood pressure of 205/125 and was started on an intravenous 
drips of Tridil(r) and Nipride(r).  According to an April 1992 VA 
hospital discharge certificate supplied by SSA, the veteran 
had a hypertension crisis with an admission blood pressure of 
230/140.  According to a January 1995 clinical report, the 
veteran also had coronary artery disease, past myocardial 
septal infarct, angina syndrome, cerebrovascular disease, and 
history of stroke.  Left arm blood pressure was 155/100.  
According to an April 1995 SSA evaluation, blood pressures 
were 160/110 and 160/105.  The examiner noted that the 
difficult-to-control hypertension might substantially reduce 
the veteran's life expectancy.  In June 1998, the veteran's 
blood pressure was 174/122, left arm, sitting.  After 
adjusting medication, his blood pressure was down to 120/70; 
however, the examiner specifically noted that more recent 
blood pressure readings showed that diastolic pressures had 
risen to 120.  The examiner surmised that control of blood 
pressure was "proving to be difficult" and recommended that 
the veteran's SSA disability status be continued.  

The SSA records also include April and June 1998 VA clinical 
records that reflect that an exercise stress test was normal, 
a Holter monitor report was normal, the ejection fraction was 
good, and that there was very mild tricuspid/mitral valve 
regurgitation.  According to a July 1998 SSA determination, 
one anti-hypertension drug was discontinued because of leg 
edema.  

According to a June 1998 SSA determination, the veteran's 
disability was to be discontinued based on improved health, 
however, according to a January 1999 determination, his 
disability had not been discontinued.  

The RO received additional VA outpatient treatment reports 
showing that in October 1998, the veteran underwent a right 
subcostal radical nephrectomy to remove a cancerous renal 
mass.  

The veteran's vocational/rehabilitation folder reflects that 
he dropped out of training classes in September 1993, 
claiming that they caused stress that negatively impacted his 
hypertension.  

In May 1999, the RO issued a supplemental statement of the 
case discussing both the former and the current rating 
criteria.  In May 1999, the RO also issued a rating decision 
that denied service connection for right nephrectomy on the 
basis that the kidney pathology arose due to a cancerous 
condition rather than to a cardiovascular condition.  In that 
rating decision, the RO confirmed the 30 percent disability 
rating assigned under Diagnostic Code 7007, and also 
recharacterized the veteran's service-connected disorder as 
hypertensive cardiovascular disease based on medical evidence 
of no current heart enlargement.  The rating decision notes 
that no worsening or improvement had been shown in the 
hypertensive heart disease.  

In April 2000, the Board remanded the case to the RO for an 
examination and re-adjudication with consideration of the 
revised rating criteria.  

According to a March 2000 X-ray from Monroe Regional 
Hospital, the cardio-mediastinal silhouette appeared normal.  

In July 2002, the veteran underwent an additional VA heart 
compensation and pension examination.  The examiner reviewed 
the claims files and recited the medical history of the case.  
The examiner noted that the veteran complained of episodes of 
syncope, perspiration, pallor, and dizziness about twice per 
day.  He also reported palpitations, peripheral edema, and 
headache, but denied chest pain or orthopnea.  The veteran 
reported that he could not lift any weight because it would 
cause blood pressure spikes with dizziness, headache, and 
chest pain.  He also reported that he could not drive.  
Recent blood pressures were 170/93, 121/72, and 137/76.  
Current blood pressures were 173/112, 174/96, and 160/94.  
Five anti-hypertensive drugs were being taken simultaneously 
with no apparent adverse effect.  The examiner noted that 
there was no evidence of coronary artery disease and the 
veteran had never had a myocardial infarction.  The examiner 
felt that the veteran's hypertension was severe, given the 
high number of drugs taken to control it.  The examiner felt 
that the veteran should not do any more than light manual 
labor or sedentary employment.  A Doppler examination 
revealed impaired left ventricle relaxation with normal left 
ventricle pressure.  The left ventricle was not enlarged.  
Ejection fraction was 55 percent.  The mitral, pulmonic, and 
tricuspid valves regurgitated.  

In a September 2002 supplemental statement of the case 
(SSOC), the RO furnished information concerning VA's enhanced 
duty to assist the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In that SSOC, the RO also 
provided the rating criteria of Diagnostic Code 7101.  



II.  Legal Analysis

The VCAA redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for a higher 
initial rating and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with multiple VA examinations 
to determine the nature and extent of his hypertensive 
cardiovascular disease.  He and his representative have been 
provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and notify 
them of the evidence needed to prevail on the claim.  The 
September 2002 supplemental statement of the case gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim or to give the representative another opportunity 
to present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the extensive record 
on appeal demonstrates that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

A 30 percent evaluation is warranted for hypertensive 
cardiovascular disease with definite enlargement of the 
heart, sustained diastolic hypertension of 100 or more, and 
moderate dyspnea on exertion.  A 60 percent evaluation 
requires marked enlargement of the heart (confirmed by 
roentgenogram or an apex beat beyond the midclavicular line), 
sustained diastolic hypertension with diastolic pressure of 
120 or more (that may later have been reduced), dyspnea on 
exertion, and the preclusion of more than light manual labor.  
A 100 percent rating requires definite signs of congestive 
failure and the preclusion of more than sedentary employment.  
38 C.F.R. § 4.104, Diagnostic Code 7007 (effective prior to 
January 12, 1998).

The regulations for the evaluation of disabilities of the 
cardiovascular system were revised, effective January 12, 
1998.  Therefore, the criteria that are more advantageous to 
the veteran must be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, revised regulations may not be 
applied retroactively from the effective date unless those 
regulations specifically provide a retroactive provision. 
VAOPGCREC 3-2000.

Under the revised rating criteria, hypertensive 
cardiovascular disease with workload of greater than 7 METs 
(metabolic equivalents) but not greater than 10 METs 
resulting in dyspnea, fatigue, angina, dizziness or syncope, 
or continuous medication required warrants a 10 percent 
rating.  A 30 percent rating is warranted with a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on EKG, echocardiogram 
or X-ray.  A 60 percent rating is warranted for HCVD with 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs, but not 
greater than 5 METs, resulting in dyspnea, fatigue, angina, 
dizziness or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
rating is warranted when there is chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7007 (effective 
January 12, 1998).

Under the former applicable criteria of Diagnostic Code 7101, 
a 10 percent rating for essential arterial hypertension is 
warranted for diastolic blood pressure of predominantly 100 
or more.  A 20 percent rating is not warranted for 
hypertension unless diastolic blood pressure is predominantly 
110 or more with definite symptoms.  A 40 percent rating is 
warranted for predominant blood pressure of 120 or more and 
severe symptoms.  A 60 percent rating, the highest rating 
available under this diagnostic code, is warranted for 
predominant blood pressure of 130 or more and severe 
symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 (effective 
prior to January 12, 1998).  

Under the revised criteria of Diagnostic Code 7101, a 10 
percent rating is warranted for diastolic blood pressure of 
predominantly 100 or more, or if the systolic pressure is 
predominantly 160 or more.  A 10 percent rating is also 
warranted if the condition requires continuous medication for 
control, and there is a history of diastolic pressure 
predominantly 100 or more.  A 20 percent rating is warranted 
if the diastolic pressure is predominantly 110 or more, or if 
the systolic pressure is predominantly 200 or more.  A 40 
percent rating is warranted if the diastolic pressure is 
predominantly 120 or more.  A 60 percent rating (the highest 
available rating) is warranted if the diastolic pressure is 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2002).  

Prior to separation from active service and in the earlier 
portions of the appeal period, hypertension was not well 
controlled and many diastolic blood pressure readings were at 
or above 120.  In June 1998, an SSA evaluator specifically 
pointed out that the diastolic blood pressure readings had 
risen to 120.  Dyspnea on exertion and preclusion of more 
than light manual labor was demonstrated.  Moreover, the 
April 1997 VA examiner specifically linked the veteran's 
dyspnea to his diastolic blood pressure dysfunction.  
Therefore, the Board finds that the service-connected 
hypertensive cardiovascular disease is manifested by 
sustained diastolic hypertension with diastolic pressure of 
120 or more (that may later have been reduced), dyspnea on 
exertion, and preclusion of more than light manual labor.  

Comparing these symptoms with the former criteria of the 
rating schedule, the Board finds that the criteria for a 60 
percent disability rating under Diagnostic Code 7007 are more 
nearly approximated.  The Board notes that the 60 percent 
criteria specifically allow for diastolic blood pressure 
readings to fall below 120 once a sustained 120 reading has 
been obtained.  During the veteran's October 1991 VA 
examination, his diastolic blood pressure readings were 120, 
120, and 118.  This more nearly approximates the diastolic 
blood pressure required for a 60 percent rating.  The Board 
therefore grants a 60 percent rating for hypertensive 
cardiovascular disease.  

A 100 percent rating is not warranted under Diagnostic Code 
7007 during any portion of the appeal period because there is 
no evidence of congestive heart failure.  

Comparing the symptoms manifested during the appeal period 
with the criteria of Diagnostic Code 7101, the Board at once 
notes that the highest rating available is 60 percent under 
either the prior or the revised rating criteria.  Because a 
60 percent rating is assigned under Diagnostic Code 7007, 
Diagnostic Code 7101 need not be considered.  

The separate 10 percent evaluation under Diagnostic Code 8046 
for TIA will not be addressed, as the veteran has expressed 
no disagreement with that rating.  The nephrectomy will not 
be considered because it has been medically linked to cancer, 
rather than to cardiovascular-renal disease.  

An extraschedular rating under 38 C.F.R. § 3.321(b) (2002) 
will not be addressed because a TDIU claim is pending. 

ORDER

A 60 percent evaluation for hypertensive cardiovascular 
disease is granted for the entire appeal period, subject to 
the laws and regulations concerning the payment of monetary 
benefits.


____________________________________________
J. E. Day
Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

